DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the predetermined vehicle property parameter values estimation relation comprises thresholds as decision boundaries the thresholds being indicated by a decision boundary line in a parameter space spanned by an inverse of said tire longitudinal stiffness and by the at least one ambient temperature and tire temperature
in claims 1, 7, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
Applicant does not have written description support for, or possession of, the limitation “the predetermined vehicle property parameter values estimation relation comprises thresholds as decision boundaries the thresholds being indicated by a decision boundary line in a parameter space spanned by an inverse of said tire longitudinal stiffness and by the at least one ambient temperature and tire temperature”.  This is because Applicant does not provide direction as to how one is to determine, and/or, calculate the thresholds in order for them to be indications of a decision boundary line. 
Applicant has not provided the algorithm, a finite series of steps, in order to state they have possession of the above limitation. This is because Applicant’s cited support in their specification, pg. 5 at lines 13-14, pg. 6 at lines 9-16, and pg. 7 at lines 11-22, simply states they have some training data (figure 4 element 410 and 420) which they feed to a computer (supervised learning), pg. 6 at lines 9-16, and this supervised learning then creates the decision boundary line (figures 4 and 6). 
Further, Applicant has not disclosed the predetermined threshold, and how they came to its value. Nor has Applicant disclosed how the supervised learning (e.g. a computer program) takes the training data and generates the decision boundary line. It appears the limitation above is a black-box. 
This black-box takes in ambient/tire temperature, and an inverse longitudinal tire stiffness makes some unknown calculations of the data, and then generates the graphs (data) shown in figures 4 and 6. This black-box is best exemplified by Applicant’s figure 5. Where figure 5 shows…
FIG. 5 shows a flowchart of one or more embodiments of a method of determining a tire class of a tire mounted on a wheel of a driving vehicle, the method comprising:
Step 510: Obtaining a set of estimated vehicle properties parameters, wherein said vehicle properties parameters are estimated based at least on sensor signals received from sensors comprised in said vehicle.
Step 520: Determining a tire class based on said set of estimated vehicle properties parameters and a predetermined relation.
Applicant’s page 6 at lines 24-30. Thus, Applicant’s specification is devoid of an algorithm which shows how the invention functions. Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that [A]pplicant has possession of it. 1,2 See Fed. Reg., Vol. 84, No. 4 pg 57-64. 
Thus, Applicant does not have written description support, possession, for the above limitation because…
Applicant does not describe the data used to train the program;
The algorithm to process the training data;
How the threshold values are calculated; and
The relationship between the threshold values and the decision boundary line.
This results a lack of description for how the data, threshold values, and decision baroundary line are related to each other. I.e. Applicant lacks procession of the algorithm. 
As stated by the Federal Circuit, “[i]t is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997)., Thus, Applicant lacks written description support for the amendments to the claims.
 Regarding claims 7, and 12,
Claims 7 and 12 are rejected for the same reasons as claim 1 above.
Regarding the dependent claims,
The dependent claims are rejected because the independent claims are rejected.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Claim 1 is indefinite because specification does not contain an algorithm, a finite sequence of steps,3for 
The algorithm to process the training data;
How the threshold values are calculated; and
The relationship between the threshold values and the decision boundary line.
Under MPEP 2181(II)(B), a computer implemented function must disclose the algorithm for peforming the claimed specific computer function. In this case the claimed specific computer function is…
the predetermined vehicle property parameter values estimation relation comprises thresholds as decision boundaries the thresholds being indicated by a decision boundary line in a parameter space spanned by an inverse of said tire longitudinal stiffness and by the at least one ambient temperature and tire temperature.
As stated in Applicant’s specification on pg. 6 at lines 9-16, the above function is performed by a process known as supervised learning. Which Examiner understands to mean a machine learning program on a computer. As stated above Applicant does not provide the algorithm to perform this limitation. And, it is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that [A]pplicant has possession of it. 4,5 See Fed. Reg., Vol. 84, No. 4 pg 57-64. 
	Thus, because Applicant has not provided the algorithm to perform the above function, Applicant’s claims are indefinite. See MPEP 2181.
Regarding claims 7, and 12,
Claims 7 and 12 are rejected for the same reasons as claim 1 above.
Regarding the dependent claims,
The dependent claims are rejected because the independent claims are rejected.


Response to Arguments
Applicant’s amendment filed November 10, 2022, has introduced 35 USC §§ 112(a) and 112(b) rejections based upon the claim interpretation as discussed in 35 USC § 112(f) above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
        2 Examiner notes that there are hundreds of machine learning algorithms, and growing US 2019/0244139 A1 at ¶ 0063. Applicant does state what algorithm out hundreds of algorithms is used to perform the function.
        3 Fed. Reg., Vol. 84, No. 4, at pg. 59, citing Microsoft Computer Dicitionary (5th ed., 2002).
        4 Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
        5 Examiner notes that there are hundreds of machine learning algorithms, and growing US 2019/0244139 A1 at ¶ 0063. Applicant does state what algorithm out hundreds of algorithms is used to perform the function.